     Case 2:19-cv-02519-JAM-JDP Document 24 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID JOHNSON,                                    No. 2:19-cv-2519-JAM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    J. OVERSTREET, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On September 8, 2020, the Magistrate Judge issued an order granting defendants’

19   motion to modify the discovery and scheduling order, including a stay of merits-based discovery.

20   ECF No. 22. Plaintiff has filed “objections” to that order, which the Court construes as a motion

21   for reconsideration. ECF No. 22.

22          Local Rule 303(f) provides that Magistrate Judge’s orders shall be upheld unless “clearly

23   erroneous or contrary to law.” Upon review of the entire file, the Court finds that it does not

24   appear that the Magistrate Judge’s ruling was clearly erroneous or contrary to law. For

25   clarification, the Court notes that the Magistrate Judge’s order did not stay discovery related to

26   the issue of exhaustion.

27          Therefore, IT IS ORDERED that, upon reconsideration, the order of the Magistrate Judge

28   filed September 8, 2020, is AFFIRMED.
                                                        1
     Case 2:19-cv-02519-JAM-JDP Document 24 Filed 09/29/20 Page 2 of 2

 1   DATED: September 28, 2020            /s/ John A. Mendez
 2                                        HONORABLE JOHN A. MENDEZ
                                          UNITED STATES DISTRICT COURT JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
